The opinion of the court was delivered by
Barrett, J.
The very point made under the motion to dismiss for the manner of the authorization was made and decided in Culver v. Balch, 23 Vt., 618.
The other grounds of the motion involved matters not shown by the record, and such as may be made the subject of an issue and controversy as to the existence of the facts. This being so, a plea, and not a motion, is the proper mode of bringing the subject before the court.
The judgment of the county court sustaining the motion cannot be maintained.
As to the plea in abatement, the service of the writ upon Myron Smith was unexceptionable, and no question is made as to its validity. Upon the other two defendants it is objected that the service is invalid, for the reason assigned, viz.: that the person making the service was not in fact indifferent. The plea is made by and in behalf of all the defendants. If they insist that the service should be avoided for the cause assigned, it is proper that they should' be content to have it treated and held by the court to be void. If void, it is the same as if no service had been made under the attempted authorization. If no service had been made under it, then the case would have stood in court to be proceeded with against the said Myron according to the provision of the statute in that respect. Gen. Sts., ch. 40, § 5.
The defect of service on the other two cannot affect the validity *200of the service on said Myron, and as the statute does not require that the defendants shall be answerable jointly, but permits that they may be pursued severally, it is not for the said Myron' to be acquit for a cause that does not affect his liability to answer and respond to the suit on its merits. Nor can the other defendants be permitted to claim for him a result by reason of a cause that in any event could be operative only as to themselves, which he would not be entitled to assert'for himself. ' >
We think the point is well taken that the prayer of the plea is too large in asking that the writ shall be quashed as' to all the defendants. We decide nothing else as the case is now before us.
The pro forma judgment is reversed, and judgment that the motion be dismissed, and that the plea is insufficient, and that the defendants answer over.
The case is remanded.